Title: From Thomas Jefferson to Certain District Attorneys, 29 November 1793
From: Jefferson, Thomas
To: District Attorneys



Sir
Germantown, November 29, 1793.

The Minister Plenipotentiary of France, complains that the Consuls of his Nation are exposed to insults, and their persons to danger from the numerous French Refugees, chiefly of the Islands, who are in and about the places of their residence, and are understood to be ill-disposed to the government of France, and those in authority under it. The Consuls are liable to the ordinary laws of the country and entitled to their protection, as other strangers are; yet, from respect to the Sovereign whose commission they bear, a more attentive enforcement of the laws of protection is due to them, than to other strangers. I presume that the laws of all the states have provided proper punishment for breaches of the peace committed; I presume that in all the states some [measur]e of prevention against threatened danger, equivalent to that of bind[ing] to the peace or good behaviour in the English law, has been provided. I am therefore to ask the favor of you to inform the Consul of France, residing in your state, that the federal government, respecting his nation, and attentive to the safety of those employed by it here, will put into activity all the means of protection for his person which the laws have provided; that you will be so good as to explain to him what these provisions are, and how he is to proceed to avail himself of them in case of need, and that you will in the same, and all other cases, take any measures which they authorize to prevent or to punish breaches of the peace, or good behaviour towards him, which are characterized and forbidden as such by the laws. I have the honor to be, with great esteem and respect, Sir, Your most obedient servant,

Th: Jefferson

